IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRYANT HICKS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3279

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 22, 2016.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Bryant Hicks, pro se.

Pamela Jo Bondi, Attorney General and Matthew Pavese, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.